Allowable Subject Matter
Claims 2-5 and 7-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claims 2, 4, and 7 cite the limitation “when a surface area of the touch detecting face of the detector is represented by S and a surface area of the second touch detecting face is represented by S2, following relations are satisfied:
14                         
                            
                                
                                    m
                                    m
                                
                                
                                    2
                                
                            
                        
                     ≤ S ≤ 600                         
                            
                                
                                    m
                                    m
                                
                                
                                    2
                                
                            
                        
                    , and
10                         
                            
                                
                                    m
                                    m
                                
                                
                                    2
                                
                            
                        
                     ≤ S2 ≤ 400                         
                            
                                
                                    m
                                    m
                                
                                
                                    2
                                
                            
                        
                    .
It is noted that the closest prior art, Lee (US Patent Pub. # 2017/0177140) relates to a touch execution device that is provided so that, in a device which detects the contact of a selection means upon selection by the selection means and enables data execution to be performed, a selection by the selection means including a finger is made in a selection unit and the execution of data assigned to a signal generated through the detection of the contact upon selection is performed. Maus (US Patent Pub. # 2014/0247246) relates to the field of interaction with these devices through a remote input that activates a touchscreen input. Lee in view of Maus do not specifically teach when a surface area of the touch detecting face of the detector is represented by S and a surface area of the second touch detecting face is represented by S2, following relations are satisfied: 14                         
                            
                                
                                    m
                                    m
                                
                                
                                    2
                                
                            
                        
                     ≤ S ≤ 600                         
                            
                                
                                    m
                                    m
                                
                                
                                    2
                                
                            
                        
                    , and 10                         
                            
                                
                                    m
                                    m
                                
                                
                                    2
                                
                            
                        
                     ≤ S2 ≤ 400                         
                            
                                
                                    m
                                    m
                                
                                
                                    2
                                
                            
                        
                    .  Therefore the application is allowable.  
As to dependent claims 3, 5, 8, and 9, these claims depend on allowable independent claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The Examiner request those in charge of PAIR to change the Title of Invention as requested in Applicant's July 30, 2021 response.  
The title to the application has been amended as follows: 
ELECTRONIC EQUIPMENT TO PERFORM FUNCTIONS BASED ON DIFFERENT
TOUCHES TO A TOUCH DETECTING FACE

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 2696
5/19/2022